Exhibit 10.2(8)
BELO
AMENDED AND RESTATED
2004 EXECUTIVE COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



BELO
AMENDED AND RESTATED
2004 EXECUTIVE COMPENSATION PLAN

          SECTION   Page  
1. Purpose
    1  
2. Term
    1  
3. Definitions
    1  
4. Shares Available Under Plan
    4  
5. Limitations on Awards
    5  
6. Stock Options
    5  
7. Appreciation Rights
    6  
8. Restricted Shares
    7  
9. Deferred Shares
    8  
10. Performance Shares and Performance Units
    8  
11. Executive Compensation Plan Bonuses
    9  
12. Awards for Directors
    9  
13. Transferability
    10  
14. Adjustments
    10  
15. Fractional Shares
    11  
16. Withholding Taxes
    11  
17. Administration of the Plan
    11  
18. Amendments and Other Matters
    11  
19. Governing Law
    12  

2



--------------------------------------------------------------------------------



 



BELO
AMENDED AND RESTATED
2004 EXECUTIVE COMPENSATION PLAN
Belo Corp., a Delaware corporation (“Belo”), established the Belo 2004 Executive
Compensation Plan (the “Plan”), effective as of January 1, 2004, and the Plan
was approved by shareholders of Belo on May 11, 2004. Belo hereby amends and
restates the Plan effective as of May 10, 2009, subject to shareholder approval.
     1. Purpose. The purpose of the Plan is to attract and retain the best
available talent and encourage the highest level of performance by directors,
executive officers and selected employees, and to provide them incentives to put
forth maximum efforts for the success of Belo’s business, in order to serve the
best interests of Belo and its shareholders.
     2. Term. The Plan will expire on May 11, 2014, which is the tenth
anniversary of the date on which the Plan was first approved by the shareholders
of Belo. No further Awards will be made under the Plan on or after such tenth
anniversary.
     3. Definitions. The following terms, when used in the Plan with initial
capital letters, will have the following meanings:
          (a) Appreciation Right means a right granted pursuant to Section 7.
          (b) Award means the award of an Executive Compensation Plan Bonus; the
grant of Appreciation Rights, Stock Options, Performance Shares or Performance
Units; or the grant or sale of Deferred Shares or Restricted Shares.
          (c) Board means the Board of Directors of Belo.
          (d) Change in Control means the occurrence of any of the following:
          (i) individuals who, as of July 24, 2008, were members of the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after July 24, 2008, whose election, or nomination for election, by
Belo’s shareholders was approved by a vote of at least a majority of the
Incumbent Directors will be considered as though such individual were an
Incumbent Director, other than any such individual whose assumption of office
after July 24, 2008, occurs as a result of an actual or threatened proxy contest
with respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as such term
is used in Section 13(d) of the Securities Exchange Act of 1934, as amended)
(each, a “Person”), other than the Board;
          (ii) the consummation of (A) a merger, consolidation or similar form
of corporate transaction involving Belo (each of the events referred to in this
clause (A) being hereinafter referred to as a “Reorganization”) or (B) a sale or
other disposition of all or substantially all the assets of Belo (a “Sale”),
unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (or a successor rule thereto)) of shares of Belo’s common stock
or other securities eligible to vote for the election of the Board outstanding
immediately prior to the consummation of such Reorganization or Sale (such
securities, the “Company Voting Securities”) beneficially own, directly or
indirectly, more than 60% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
Reorganization or Sale (including a corporation or other entity that, as a
result of such transaction, owns Belo or all or substantially all of Belo’s
assets either directly or through one or more subsidiaries) (the “Continuing
Entity”) in substantially the same proportions as their ownership, immediately
prior to the consummation of such Reorganization or Sale, of the outstanding
Company Voting Securities (excluding any outstanding voting securities of the
Continuing Entity that such beneficial owners hold immediately following the
consummation of the Reorganization or Sale as a result of their ownership prior
to such consummation of voting securities of any corporation or other entity
involved in or forming part of such Reorganization or

1



--------------------------------------------------------------------------------



 



Sale other than Belo or a Subsidiary), (2) no Person (excluding any employee
benefit plan (or related trust) sponsored or maintained by the Continuing Entity
or any corporation or other entity controlled by the Continuing Entity)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding voting securities of the Continuing Entity and (3)
at least a majority of the members of the board of directors or other governing
body of the Continuing Entity were Incumbent Directors at the time of the
execution of the definitive agreement providing for such Reorganization or Sale
or, in the absence of such an agreement, at the time at which approval of the
Board was obtained for such Reorganization or Sale;
          (iii) the shareholders of Belo approve a plan of complete liquidation
or dissolution of Belo; or
          (iv) any Person, corporation or other entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) becomes the beneficial owner, directly or indirectly, of securities
of Belo representing 30% or more of the combined voting power of the Company
Voting Securities; provided, however, that for purposes of this subparagraph
(iv), the following acquisitions will not constitute a Change in Control: (A)
any acquisition directly from Belo, (B) any acquisition by Belo or any
Subsidiary, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Belo or any Subsidiary, (D) any acquisition by an
underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities or (E) any acquisition pursuant to a Reorganization
or Sale that does not constitute a Change in Control for purposes of Section
3(d)(ii).
For purposes of applying the provisions of Section 3(d)(ii)(B)(2) and
Section 3(d)(iv) at any time on or after July 24, 2008, neither Robert W.
Decherd nor any Person holding voting securities of the Continuing Entity or
Company Voting Securities, as applicable, over which Robert W. Decherd has sole
or shared voting power will be considered to be the beneficial owner of 30% or
more of such voting securities or Company Voting Securities.
          (e) Code means the Internal Revenue Code of 1986, as in effect from
time to time.
          (f) Committee means the Compensation Committee of the Board and, to
the extent the administration of the Plan has been assumed by the Board pursuant
to Section 17, the Board.
          (g) Common Stock means the Series A Common Stock, par value $1.67 per
share, and the Series B Common Stock, par value $1.67 per share, of Belo or any
security into which such Common Stock may be changed by reason of any
transaction or event of the type described in Section 14. Shares of Common Stock
issued or transferred pursuant to the Plan will be shares of Series A Common
Stock or Series B Common Stock, as determined by the Committee in its
discretion. Notwithstanding the foregoing, the Committee will not authorize the
issuance or transfer of Series B Common Stock if the Committee determines that
such issuance or transfer would cause the Series A Common Stock to be excluded
from trading in the principal market in which the Common Stock is then traded.
          (h) Date of Grant means (i) with respect to Participants, the date
specified by the Committee on which an Award will become effective and (ii) with
respect to Directors, the date specified in Section 12.
          (i) Deferral Period means the period of time during which Deferred
Shares are subject to deferral limitations under Section 9.
          (j) Deferred Shares means an award pursuant to Section 9 of the right
to receive shares of Common Stock at the end of a specified Deferral Period.
          (k) Director means a member of the Board who is not a regular
full-time employee of Belo or any Subsidiary.
          (l) Evidence of Award means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee which
sets forth the terms and conditions of an Award. An Evidence of Award may be in
any electronic medium, may be limited to a notation on the books and records of
Belo and need not be signed by a representative of Belo or a Participant or a
Director.

2



--------------------------------------------------------------------------------



 



          (m) Executive Compensation Plan Bonus means an award of annual
incentive compensation made pursuant to and subject to the conditions set forth
in Section 11.
          (n) Grant Price means the price per share of Common Stock at which an
Appreciation Right not granted in tandem with a Stock Option is granted.
          (o) Management Objectives means the measurable performance objectives,
if any, established by the Committee for a Performance Period that are to be
achieved with respect to an Award. Management Objectives may be described in
terms of company-wide objectives (i.e., the performance of Belo and all of its
Subsidiaries) or in terms of objectives that are related to the performance of
the individual Participant or of the division, Subsidiary, department, region or
function within Belo or a Subsidiary in which the Participant receiving the
Award is employed or on which the Participant’s efforts have the most influence.
The achievement of the Management Objectives established by the Committee for
any Performance Period will be determined without regard to the effect on such
Management Objectives of any acquisition or disposition by Belo of a trade or
business, or of substantially all of the assets of a trade or business, during
the Performance Period and without regard to any change in accounting standards
by the Financial Accounting Standards Board or any successor entity and without
regard to changes in applicable tax laws.
The Management Objectives applicable to any Award to a Participant who is, or is
determined by the Committee to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision) will be
limited to specified levels of, growth in, or performance relative to
performance standards set by the Compensation Committee relating to or peer
company performance in, one or more of the following performance measures
(excluding the effect of extraordinary or nonrecurring items):
          (i) earnings per share;
          (ii) earnings before interest, taxes, depreciation and amortization
(EBITDA);
          (iii) net income;
          (iv) net operating profit;
          (v) revenue;
          (vi) operating margins;
          (vii) share price;
          (viii) total shareholder return (measured as the total of the
appreciation of and dividends declared on the Common Stock);
          (ix) return on invested capital;
          (x) return on shareholder equity;
          (xi) return on assets;
          (xii) working capital targets;
          (xiii) reduction in fixed costs;
          (xiv) debt reduction; and
          (xv) industry specific measures of audience or revenue share.
If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of Belo (other than an
acquisition or disposition described in the first paragraph of this
Section 3(o)), or the manner in which Belo conducts its business, or any other
events or circumstances, the Management Objectives are no longer suitable, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, with respect to a
Performance Period as the Committee deems appropriate and equitable, except
where such action would result

3



--------------------------------------------------------------------------------



 



in the loss of the otherwise available exemption of the Award under Section
162(m) of the Code. In such case, the Committee will not make any modification
of the Management Objectives or minimum acceptable level of achievement.
          (p) Market Value per Share means, at any date, the closing sale price
of the Common Stock on that date (or, if there are no sales on that date, the
last preceding date on which there was a sale) in the principal market in which
the Common Stock is traded.
          (q) Option Price means the purchase price per share payable on
exercise of a Stock Option.
          (r) Participant means a person who is selected by the Committee to
receive benefits under the Plan and who is at that time an executive officer or
other key employee of Belo or any Subsidiary.
          (s) Performance Share means a bookkeeping entry that records the
equivalent of one share of Common Stock awarded pursuant to Section 10.
          (t) Performance Period means, with respect to an Award, a period of
time within which the Management Objectives relating to such Award are to be
measured. The Performance Period for an Executive Compensation Plan Bonus will
be a period of 12 months, and, unless otherwise expressly provided in the Plan,
the Performance Period for all other Awards will be established by the Committee
at the time of the Award.
          (u) Performance Unit means a unit equivalent to $100 (or such other
value as the Committee determines) granted pursuant to Section 10.
          (v) Restricted Shares means shares of Common Stock granted or sold
pursuant to Section 8 as to which neither the ownership restrictions nor the
restrictions on transfer have expired.
          (w) Rule 16b-3 means Rule 16b-3 under Section 16 of the Securities
Exchange Act of 1934, as amended (or any successor rule to the same effect), as
in effect from time to time.
          (x) Spread means the excess of the Market Value per Share on the date
an Appreciation Right is exercised over (i) the Option Price provided for in the
Stock Option granted in tandem with the Appreciation Right or (ii) if there is
no tandem Stock Option, the Grant Price provided for in the Appreciation Right,
in either case multiplied by the number of shares of Common Stock in respect of
which the Appreciation Right is exercised.
          (y) Stock Option means the right to purchase shares of Common Stock
upon exercise of an option granted pursuant to Section 6.
          (z) Subsidiary means (i) any corporation of which at least 50% of the
total combined voting power of all outstanding shares of stock is owned directly
or indirectly by Belo, (ii) any partnership of which at least 50% of the profits
interest or capital interest is owned directly or indirectly by Belo and
(iii) any other entity of which at least 50% of the total equity interest is
owned directly or indirectly by Belo.
     4. Shares Available Under Plan. The number of shares of Common Stock that
may be issued or transferred (i) upon the exercise of Appreciation Rights or
Stock Options, (ii) as Restricted Shares and released from all restrictions,
(iii) as Deferred Shares, (iv) in payment of Performance Shares, Performance
Units or Executive Compensation Plan Bonuses will not exceed in the aggregate
10 million shares. Such shares may be shares of original issuance or treasury
shares or a combination of the foregoing. The number of shares of Common Stock
available under this Section 4 will be subject to adjustment as provided in
Section 14 and will be further adjusted to include shares that (i) relate to
Awards that expire or are forfeited or (ii) are transferred, surrendered or
relinquished to or withheld by Belo in satisfaction of any Option Price or in
satisfaction of any tax withholding amount. Upon payment in cash of the benefit
provided by any Award, any shares that were covered by that Award will again be
available for issue or transfer under the Plan.

4



--------------------------------------------------------------------------------



 



     5. Limitations on Awards. Awards under the Plan will be subject to the
following limitations:
          (a) No more than an aggregate of 5 million shares of Common Stock,
subject to adjustment as provided in Section 4, will be issued or transferred as
Deferred Shares and Restricted Shares (excluding the award of any Deferred
Shares or Restricted Shares to Directors pursuant to Section 12).
          (b) No more than 10 million shares of Common Stock, subject to
adjustment only as provided in Section 14, will be issued pursuant to Stock
Options that are intended to qualify as incentive stock options under
Section 422 of the Code.
          (c) The maximum aggregate number of shares of Common Stock that may be
subject to Stock Options, Appreciation Rights, Deferred Shares, Performance
Shares or Restricted Shares granted or sold to a Participant during any calendar
year will not exceed 1 million shares, subject to adjustment only as provided in
Section 14. The foregoing limitation will apply without regard to whether the
applicable Award is settled in cash or in shares of Common Stock.
          (d) The maximum aggregate cash value of payments to any Participant
for any Performance Period pursuant to an award of Performance Units will not
exceed $3 million.
          (e) The payment of an Executive Compensation Plan Bonus to any
Participant will not exceed $5 million.
     6. Stock Options. The Committee may from time to time authorize grants to
any Participant and, subject to Section 12, to any Director of options to
purchase shares of Common Stock upon such terms and conditions as it may
determine in accordance with this Section 6. Each grant of Stock Options may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:
          (a) Each grant will specify the number of shares of Common Stock to
which it relates.
          (b) Each grant will specify the Option Price, which will not be less
than 100% of the Market Value per Share on the Date of Grant.
          (c) Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to Belo, (ii) by the actual or constructive
transfer to Belo of shares of Common Stock owned by the Participant or Director
for at least six months (or, with the consent of the Committee, for less than
six months) having an aggregate Market Value per Share at the date of exercise
equal to the aggregate Option Price, (iii) with the consent of the Committee, by
authorizing Belo to withhold a number of shares of Common Stock otherwise
issuable to the Participant or Director having an aggregate Market Value per
Share on the date of exercise equal to the aggregate Option Price or (iv) by a
combination of such methods of payment; provided, however, that the payment
methods described in clauses (ii) and (iii) will not be available at any time
that Belo is prohibited from purchasing or acquiring such shares of Common
Stock.
          (d) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
of some or all of the shares to which such exercise relates.
          (e) Successive grants may be made to the same Participant or Director
whether or not any Stock Options or other Awards previously granted to such
Participant or Director remain unexercised or outstanding.
          (f) Each grant will specify the required period or periods of
continuous service by the Participant or Director with Belo or any Subsidiary
that are necessary before the Stock Options or installments thereof will become
exercisable.
          (g) Any grant may specify the Management Objectives that must be
achieved as a condition to the exercise of the Stock Options.
          (h) Any grant may provide for the earlier exercise of the Stock
Options in the event of a Change in Control or other similar transaction or
event.
          (i) Stock Options may be (i) options which are intended to qualify
under particular provisions of the Code, (ii) options which are not intended to
so qualify or (iii) combinations of the foregoing.

5



--------------------------------------------------------------------------------



 



          (j) On or after the Date of Grant, the Committee may provide for the
payment to the Participant or Director of dividend equivalents thereon in cash
or Common Stock on a current, deferred or contingent basis.
          (k) No Stock Option will be exercisable more than ten years from the
Date of Grant.
          (l) The Committee will have the right to substitute Appreciation
Rights for outstanding Options granted to one or more Participants or Directors,
provided the terms and the economic benefit of the substituted Appreciation
Rights are at least equivalent to the terms and economic benefit of such
Options, as determined by the Committee in its discretion.
          (m) Any grant may provide for the effect on the Stock Options or any
shares of Common Stock issued, or other payment made, with respect to the Stock
Options of any conduct of the Participant determined by the Committee to be
injurious, detrimental or prejudicial to any significant interest of Belo or any
Subsidiary.
          (n) Each grant will be evidenced by an Evidence of Award, which may
contain such terms and provisions, consistent with the Plan, as the Committee
may approve, including without limitation provisions relating to the
Participant’s termination of employment or Director’s termination of service by
reason of retirement, death, disability or otherwise.
     7. Appreciation Rights. The Committee may also from time to time authorize
grants to any Participant and, subject to Section 12, to any Director of
Appreciation Rights upon such terms and conditions as it may determine in
accordance with this Section 7. Appreciation Rights may be granted in tandem
with Stock Options or separate and apart from a grant of Stock Options. An
Appreciation Right will be a right of the Participant or Director to receive
from Belo upon exercise an amount which will be determined by the Committee at
the Date of Grant and will be expressed as a percentage of the Spread (not
exceeding 100%) at the time of exercise. An Appreciation Right granted in tandem
with a Stock Option may be exercised only by surrender of the related Stock
Option. Each grant of an Appreciation Right may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
          (a) Each grant will state whether it is made in tandem with Stock
Options and, if not made in tandem with any Stock Options, will specify the
number of shares of Common Stock in respect of which it is made.
          (b) Each grant made in tandem with Stock Options will specify the
Option Price and each grant not made in tandem with Stock Options will specify
the Grant Price, which in either case will not be less than 100% of the Market
Value per Share on the Date of Grant.
          (c) Any grant may provide that the amount payable on exercise of an
Appreciation Right may be paid (i) in cash, (ii) in shares of Common Stock
having an aggregate Market Value per Share equal to the Spread or (iii) in a
combination thereof, as determined by the Committee in its discretion.
          (d) Any grant may specify that the amount payable to the Participant
or Director on exercise of an Appreciation Right may not exceed a maximum amount
specified by the Committee at the Date of Grant (valuing shares of Common Stock
for this purpose at their Market Value per Share at the date of exercise).
          (e) Successive grants may be made to the same Participant or Director
whether or not any Appreciation Rights or other Awards previously granted to
such Participant or Director remain unexercised or outstanding.
          (f) Each grant will specify the required period or periods of
continuous service by the Participant or Director with Belo or any Subsidiary
that are necessary before the Appreciation Rights or installments thereof will
become exercisable, and will provide that no Appreciation Rights may be
exercised except at a time when the Spread is positive and, with respect to any
grant made in tandem with Stock Options, when the related Stock Options are also
exercisable.
          (g) Any grant may specify the Management Objectives that must be
achieved as a condition to the exercise of the Appreciation Rights.

6



--------------------------------------------------------------------------------



 



          (h) Any grant may provide for the earlier exercise of the Appreciation
Rights in the event of a Change in Control or other similar transaction or
event.
          (i) On or after the Date of Grant, the Committee may provide for the
payment to the Participant or Director of dividend equivalents thereon in cash
or Common Stock on a current, deferred or contingent basis.
          (j) No Appreciation Right will be exercisable more than ten years from
the Date of Grant.
          (k) Any grant may provide for the effect on the Appreciation Rights or
any shares of Common Stock issued, or other payment made, with respect to the
Appreciation Rights of any conduct of the Participant determined by the
Committee to be injurious, detrimental or prejudicial to any significant
interest of Belo or any Subsidiary.
          (l) Each grant will be evidenced by an Evidence of Award, which may
contain such terms and provisions, consistent with the Plan, as the Committee
may approve, including without limitation provisions relating to the
Participant’s termination of employment or Director’s termination of service by
reason of retirement, death, disability or otherwise.
     8. Restricted Shares. The Committee may also from time to time authorize
grants or sales to any Participant and, subject to Section 12, to any Director
of Restricted Shares upon such terms and conditions as it may determine in
accordance with this Section 8. Each grant or sale will constitute an immediate
transfer of the ownership of shares of Common Stock to the Participant or
Director in consideration of the performance of services, entitling such
Participant or Director to voting and other ownership rights, but subject to the
restrictions set forth in this Section 8. Each such grant or sale may utilize
any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:
          (a) Each grant or sale may be made without additional consideration or
in consideration of a payment by the Participant or Director that is less than
the Market Value per Share at the Date of Grant, except as may otherwise be
required by the Delaware General Corporation Law.
          (b) Each grant or sale may limit the Participant’s or Director’s
dividend rights during the period in which the shares of Restricted Shares are
subject to any such restrictions.
          (c) Each grant or sale will provide that the Restricted Shares will be
subject, for a period to be determined by the Committee at the Date of Grant, to
one or more restrictions, including without limitation a restriction that
constitutes a “substantial risk of forfeiture” within the meaning of Section 83
of the Code and the regulations of the Internal Revenue Service under such
section.
          (d) Any grant or sale may specify the Management Objectives that, if
achieved, will result in the termination or early termination of the
restrictions applicable to the shares.
          (e) Any grant or sale may provide for the early termination of any
such restrictions in the event of a Change in Control or other similar
transaction or event.
          (f) Each grant or sale will provide that during the period for which
such restriction or restrictions are to continue, the transferability of the
Restricted Shares will be prohibited or restricted in a manner and to the extent
prescribed by the Committee at the Date of Grant (which restrictions may include
without limitation rights of repurchase or first refusal in favor of Belo or
provisions subjecting the Restricted Shares to continuing restrictions in the
hands of any transferee).
          (g) Any grant or sale may provide for the effect on the Restricted
Shares or any shares of Common Stock issued free of restrictions, or other
payment made, with respect to the Restricted Shares of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of Belo or any Subsidiary.
          (h) Each grant or sale will be evidenced by an Evidence of Award,
which may contain such terms and provisions, consistent with the Plan, as the
Committee may approve, including without limitation provisions relating to the
Participant’s termination of employment or Director’s termination of service by
reason of retirement, death, disability or otherwise.

7



--------------------------------------------------------------------------------



 



     9. Deferred Shares. The Committee may also from time to time authorize
grants or sales to any Participant and, subject to Section 12, to any Director
of Deferred Shares upon such terms and conditions as it may determine in
accordance with this Section 9. Each grant or sale will constitute the agreement
by Belo to issue or transfer shares of Common Stock to the Participant or
Director in the future in consideration of the performance of services, subject
to the fulfillment during the Deferral Period of such conditions as the
Committee may specify. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
          (a) Each grant or sale may be made without additional consideration
from the Participant or Director or in consideration of a payment by the
Participant or Director that is less than the Market Value per Share on the Date
of Grant, except as may otherwise be required by the Delaware General
Corporation Law.
          (b) Each grant or sale will provide that the Deferred Shares will be
subject to a Deferral Period, which will be fixed by the Committee on the Date
of Grant, and any grant or sale may provide for the earlier termination of such
period in the event of a Change in Control or other similar transaction or
event.
          (c) During the Deferral Period, the Participant or Director will not
have any right to transfer any rights under the Deferred Shares, will not have
any rights of ownership in the Deferred Shares and will not have any right to
vote the Deferred Shares, but the Committee may on or after the Date of Grant
authorize the payment of dividend equivalents on such shares in cash or Common
Stock on a current, deferred or contingent basis.
          (d) Any grant or sale may provide for the effect on the Deferred
Shares or any shares of Common Stock issued free of restrictions, or other
payment made, with respect to the Deferred Shares of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of Belo or any Subsidiary.
          (e) Each grant or sale will be evidenced by an Evidence of Award,
which will contain such terms and provisions as the Committee may determine
consistent with the Plan, including without limitation provisions relating to
the Participant’s termination of employment or Director’s termination of service
by reason of retirement, death, disability or otherwise.
     10. Performance Shares and Performance Units. The Committee may also from
time to time authorize grants to any Participant and, subject to Section 12, to
any Director of Performance Shares and Performance Units, which will become
payable upon achievement of specified Management Objectives, upon such terms and
conditions as it may determine in accordance with this Section 10. Each such
grant may utilize any or all of the authorizations, and will be subject to all
of the requirements, contained in the following provisions:
          (a) Each grant will specify the number of Performance Shares or
Performance Units to which it relates.
          (b) The Performance Period with respect to each Performance Share and
Performance Unit will be determined by the Committee at the time of grant.
          (c) Each grant will specify the Management Objectives that, if
achieved, will result in the payment of the Performance Shares or Performance
Units.
          (d) Each grant will specify the time and manner of payment of
Performance Shares or Performance Units which have become payable, which payment
may be made in (i) cash, (ii) shares of Common Stock having an aggregate Market
Value per Share equal to the aggregate value of the Performance Shares or
Performance Units which have become payable or (iii) any combination thereof, as
determined by the Committee in its discretion at the time of payment.
          (e) Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Date of Grant. Any grant of Performance Units may specify that the amount
payable, or the number of shares of Common Stock issued, with respect to the
Performance Units may not exceed maximums specified by the Committee on the Date
of Grant.

8



--------------------------------------------------------------------------------



 



          (f) On or after the Date of Grant, the Committee may provide for the
payment to the Participant or Director of dividend equivalents on Performance
Shares in cash or Common Stock on a current, deferred or contingent basis.
          (g) Any grant may provide for the effect on the Performance Shares or
Performance Units or any shares of Common Stock issued, or other payment made,
with respect to the Performance Shares or Performance Units of any conduct of
the Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of Belo or any Subsidiary.
          (h) Each grant will be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the payment of the
Performance Shares or Performance Units in the event of a Change in Control or
other similar transaction or event and provisions relating to the Participant’s
termination of employment or Director’s termination of service by reason of
retirement, death, disability or otherwise.
     11. Executive Compensation Plan Bonuses. The Committee may from time to
time authorize payment of annual incentive compensation in the form of an
Executive Compensation Plan Bonus to a Participant, which will become payable
upon achievement of specified Management Objectives. Executive Compensation Plan
Bonuses will be payable upon such terms and conditions as the Committee may
determine, subject to the following provisions:
          (a) The Committee will specify the Management Objectives that, if
achieved, will result in the payment of the Executive Compensation Plan Bonus.
          (b) The amount of the Executive Compensation Plan Bonus will be
determined by the Committee based on the level of achievement of the specified
Management Objectives. The Executive Compensation Plan Bonus will be paid to the
Participant following the close of the calendar year in which the Performance
Period relating to the Executive Compensation Plan Bonus ends, but not later
than the 15th day of the third month following the end of such calendar year,
provided the Participant continues to be employed by Belo or a Subsidiary on the
Executive Compensation Plan Bonus payment date (unless such employment condition
is waived by the Company).
          (c) Payment of the Executive Compensation Plan Bonus may be made in
(i) cash, (ii) shares of Common Stock having an aggregate Market Value per Share
equal to the aggregate value of the Executive Compensation Plan Bonus which has
become payable or (iii) any combination thereof, as determined by the Committee
in its discretion at the time of payment.
          (d) If a Change in Control occurs during a Performance Period, the
Executive Compensation Plan Bonus payable to each Participant for the
Performance Period will be determined at the target level of achievement of the
Management Objectives, without regard to actual performance, or, if greater, at
the actual level of achievement at the time of the closing of the Change in
Control, in both instances without proration for less than a full Performance
Period. The Executive Compensation Bonus will be paid not later than 60 days
after the closing of the Change in Control.
          (e) Each grant may be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the Participant’s
termination of employment by reason of retirement, death, disability or
otherwise.
     12. Awards for Directors.
          (a) On the date of each annual meeting of Belo shareholders, each
Director will be granted an Award that has a fair market value (as hereinafter
determined) on the Date of Grant equal to 50% of the Director’s annual
compensation from Belo. The form of the Award and the vesting conditions and
payment provisions applicable thereto will be determined by the Committee in its
discretion; provided, however, that unless the Committee determines otherwise,
Awards made to Directors will be in the form of Deferred Shares. To the extent
permitted by Section 409A of the Code, the Committee may permit a Director to
elect the date or dates on which such Award will be paid. Any such election will
be irrevocable when made and, to the extent that the Director’s election will
result in a deferral of compensation subject to Section 409A of

9



--------------------------------------------------------------------------------



 



the Code, must be made by the Director in writing no later than the last day of
the calendar year immediately preceding the calendar year in which the date of
the annual shareholders meeting occurs.
          (b) For purposes of this Section 12, the date of an annual meeting of
shareholders of Belo is the date on which the meeting is convened. Any portion
of a Director’s compensation from Belo that is not paid to the Director in the
form of an Award will be paid in cash on the date of the annual meeting of
shareholders or the date of the Director’s election to the Board, as applicable.
          (c) An Award granted to a Director pursuant to this Section 12 will
constitute payment of a portion of the Director’s annual compensation for
services to be performed by the Director for the 12-month period beginning on
the date of the annual meeting of shareholders on which the Award is granted.
If, however, a Director is elected to the Board as of a date other than the date
of an annual meeting of Belo shareholders, (i) the Director’s annual
compensation will be prorated based on the number of days remaining in the year
in which the Director is elected to the Board (for this purpose the year will
begin on the date of the annual meeting of shareholders immediately preceding
the date of the Director’s election to the Board), (ii) 50% of the Director’s
prorated annual compensation will be paid in the form of an Award valued on the
date of the Director’s election to the Board and (iii) any election by the
Director of the payment date or dates of an Award will be irrevocable when made
and, to the extent that the Director’s election will result in a deferral of
compensation subject to Section 409A of the Code, must be made no later than
30 days after the date of the Director’s election to the Board and will apply
only to compensation paid for services to be performed by the Director after the
date of his written election.
          (d) For purposes of this Section 12:
          (i) the fair market value of a Stock Option or an Appreciation Right
awarded to a Director will be determined by the Committee using (A) the
Black-Scholes Option Pricing Model; (B) a generally accepted binomial pricing
model that takes into account as of the Date of Grant (1) the Option Price or
Grant Price, as applicable, (2) the expected term of the Stock Option or
Appreciation Right, (3) the Market Value per Share of the Common Stock on the
Date of Grant, (4) the volatility of the Common Stock, (5) the expected
dividends on the Common Stock and (6) the risk-free interest rate for the
expected term of the Stock Option or Appreciation Right; (C) any other pricing
model used by Belo to value Stock Options for financial reporting purposes; or
(D) any other pricing model approved by the Committee, if using such model would
not result in the granting of a greater number of Stock Options or Appreciation
Rights than would be granted under the Black-Scholes Stock Option Pricing Model;
          (ii) the fair market value of a Deferred Share, a Restricted Share or
a Performance Share awarded to a Director will be equal to the Market Value per
Share of the Common Stock on the Date of Grant without regard to any
restrictions, limitations or conditions with respect to such Award; and
          (iii) the fair market value of a Performance Unit awarded to a
Director will be its stated value.
     13. Transferability. Unless the Committee determines otherwise on or after
the Date of Grant, (i) no Award will be transferable by a Participant or
Director other than by will or the laws of descent and distribution, and (ii) no
Stock Option or Appreciation Right granted to a Participant or Director will be
exercisable during the Participant’s or Director’s lifetime by any person other
than the Participant or Director, or such person’s guardian or legal
representative.
     14. Adjustments. The Committee will make or provide for such adjustments in
(i) the maximum number of shares of Common Stock specified in Sections 4 and 5,
(ii) the number of shares of Common Stock covered by outstanding Stock Options,
Appreciation Rights, Deferred Shares and Performance Shares granted under the
Plan, (iii) the Option Price or Grant Price applicable to any Stock Options and
Appreciation Rights, and (iv) the kind of shares covered by any such Awards
(including shares of another issuer) as is equitably required to prevent
dilution or enlargement of the rights of Participants and Directors that
otherwise would result from (x) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of Belo, or
(y) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or

10



--------------------------------------------------------------------------------



 



(z) any other corporate transaction, equity restructuring or other event having
an effect similar to any of the foregoing. In the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for any
or all outstanding Awards such alternative consideration as it, in good faith,
may determine to be equitable in the circumstances and may require in connection
with such substitution the surrender of all Awards so replaced.
     15. Fractional Shares. Belo will not be required to issue any fractional
share of Common Stock pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.
     16. Withholding Taxes. To the extent that Belo is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the Plan, and the
amounts available to Belo for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to Belo for
payment of the balance of such taxes required to be withheld. In addition, if
permitted by the Committee, the Participant or such other person may elect to
have any withholding obligation of Belo satisfied with shares of Common Stock
that would otherwise be transferred to the Participant or such other person in
payment of the Participant’s Award. However, without the consent of the
Committee, shares of Common Stock will not be withheld in excess of the minimum
number of shares required to satisfy Belo’s withholding obligation.
     17. Administration of the Plan.
          (a) Unless the administration of the Plan has been expressly assumed
by the Board pursuant to a resolution of the Board, the Plan will be
administered by the Committee, which at all times will consist of two or more
Directors appointed by the Board, all of whom (i) will meet all applicable
independence requirements of the New York Stock Exchange or the principal
national securities exchange on which the Common Stock is traded and (ii) will
qualify as “non-employee directors” as defined in Rule 16b-3 and as “outside
directors” as defined in regulations adopted under Section 162(m) of the Code,
as such terms may be amended from time to time. A majority of the Committee will
constitute a quorum, and the action of the members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the Committee.
          (b) The Committee has the full authority and discretion to administer
the Plan and to take any action that is necessary or advisable in connection
with the administration of the Plan, including without limitation the authority
and discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document evidencing an Award. The interpretation and
construction by the Committee of any such provision and any determination by the
Committee pursuant to any provision of the Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee will be liable for any such action or determination made in good
faith.
     18. Amendments and Other Matters.
          (a) The Plan may be amended from time to time by the Committee or the
Board but may not be amended without further approval by the shareholders of
Belo if such amendment would result in the Plan no longer satisfying any
applicable requirements of the New York Stock Exchange (or the principal
national securities exchange on which the Common Stock is traded), Rule 16b-3 or
Section 162(m) of the Code.
          (b) Neither the Committee nor the Board will authorize the amendment
of any outstanding Stock Option to reduce the Option Price without the further
approval of the shareholders of Belo. Furthermore, no Stock Option will be
cancelled and replaced with Stock Options having a lower Option Price without
further approval of the shareholders of Belo. This Section 18(b) is intended to
prohibit the repricing of “underwater” Stock Options and will not be construed
to prohibit the adjustments provided for in Section 14.
          (c) The Committee may also permit Participants and Directors to elect
to defer the issuance of Common Stock or the settlement of Awards in cash under
the Plan pursuant to such rules, procedures or programs as

11



--------------------------------------------------------------------------------



 



it may establish for purposes of the Plan. The Committee also may provide that
deferred issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.
          (d) The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.
          (e) The Plan does not confer upon any Participant any right with
respect to continuance of employment or other service with Belo or any
Subsidiary, nor will it interfere in any way with any right Belo or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
          (f) If the Committee determines, with the advice of legal counsel,
that any provision of the Plan would prevent the payment of any Award intended
to qualify as performance-based compensation within the meaning of Section
162(m) of the Code from so qualifying, such Plan provision will be invalid and
cease to have any effect without affecting the validity or effectiveness of any
other provision of the Plan.
          (g) Except as otherwise provided in an Evidence of Award, “disability”
means that a Participant or Director is considered disabled within the meaning
of Section 409A of the Code and applicable guidance thereunder.
          (h) It is Belo’s intention that the Plan and Awards granted under the
Plan comply with Section 409A of the Code and the guidance issued by the
Secretary of the Treasury thereunder, and the Plan and Awards will be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Section 409A of the Code.
     19. Governing Law. The Plan, all Awards and all actions taken under the
Plan and the Awards will be governed in all respects in accordance with the laws
of the State of Delaware, including without limitation, the Delaware statute of
limitations, but without giving effect to the principles of conflicts of laws of
such State.

12